Citation Nr: 1633171	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-20 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for residuals of a nasal septoplasty.

2.  Entitlement to service connection for residuals of a nasal septoplasty.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a left knee scar.

6.  Entitlement to service connection for weight gain.

7.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for a disorder of the endocrine system, to include pituitary adenoma, hyperprolactinemia, and hypogonadism.

9.  Entitlement to service connection for erectile dysfunction as due to a disability of the endocrine system.

10.  Entitlement to service connection for a sinus disorder, including as due to residuals of a nasal septoplasty.

11.  Entitlement to service connection for sleep apnea as due to residuals of a nasal septoplasty.

12.  Entitlement to service connection for a back disorder, to include lumbosacral strain.

13.  Entitlement to an increased (compensable) disability rating for laceration scar of the right knee and medial aspect of the left thigh with secondary superficial varicosities of the left thigh prior to October 21, 2011, and in excess of 10 percent from October 21, 2011.

14.  Entitlement to a higher initial (compensable) disability rating for linear scar on the right knee.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1980 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Regional Offices (RO) of the Department of Veterans Affairs (VA) in Des Moines, Iowa and St. Petersburg, Florida.

As to the issues of service connection for back and left knee disorders, the Board notes that the RO previously developed these issues as new and material evidence issues; however, for the reasons discussed here, the Board finds that it need not consider whether new and material evidence was received to reopen these issues in the instant decision.  Specifically, in a January 2001 rating decision, the RO, in pertinent part, denied service connection for back and left knee disorders.  In a subsequent May 2002 statement, the Veteran's representative at the time explained that he had called the RO to follow up on the notice of disagreement (NOD) filed in October 2001 concerning the service connection denials.  Upon contacting the RO, the representative was informed that the RO never received the NOD.  A copy of the October 2001 NOD, which appears to be genuine, was included with the representative's statement.

In July 2002, the RO sent the Veteran a letter explaining that because the NOD had not been received within one year of the date of the rating decision it could not be accepted and the January 2001 rating decision had become final.  The record reflects that the letter was subsequently returned to the RO as undeliverable, and no efforts appear to have been made to resend the letter to the Veteran's appropriate address.  Resolving all reasonable doubt in favor of the Veteran, and considering the fact the July 2002 notification letter does not appear to have been received by the Veteran, the Board finds that the January 2001 rating decision did not become final as the Veteran had timely filed, in October 2001, a NOD to the service connection denials.  See 38 C.F.R. § 20.302 (2015).  As the January 2001 rating decision initially denying service connection for back and left knee disorders is not final, the Board need not consider whether new and material evidence is necessary to reopen these issues.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the mental health and endocrine system issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board acknowledges that the issues of entitlement to service connection for hiatal hernia, ear infections, and hearing loss have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issues of service connection for residuals of a nasal septoplasty, a left knee scar, a disorder of the endocrine system, erectile dysfunction, a sinus disorder, sleep apnea, and a back disorder, along with the knee and thigh rating issues, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1992 decision, the RO denied service connection for residuals of nasal septoplasty, finding that the surgical procedure had been performed to remedy a nasal deformity that existed prior to service.  The Veteran did not file a timely appeal to this decision and it became final. 

2.  Evidence received since the October 1992 rating decision contains evidence not previously considered that has a tendency to suggest aggravation of the pre-service nasal deformity during service.

3.  The Veteran is currently diagnosed with arthritis of the right and left knees.

4.  During service the Veteran was injured in a motor vehicle accident.

5.  The Veteran experienced "continuous" symptoms of arthritis of the right and left knees since service separation.

6.  Weight gain is a symptom or finding and not a disability for which VA disability benefits may be awarded.

7.  Prior to and during the relevant period on appeal, the Veteran was not diagnosed with depression, PTSD, or any other mental health disability.


CONCLUSIONS OF LAW

1.  The October 1992 rating decision denying service connection for residuals of nasal septoplasty is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  Evidence received since the October 1992 rating decision is new and material and the claim of entitlement to service connection for residuals of nasal septoplasty is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the right knee has been met.  
38 U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the left knee has been met.  
38 U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).

5.  The criteria for service connection for weight gain have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).

6.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA provided a notice letter to the Veteran in February 2012, prior to the adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to VA.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records, VA medical records, and private treatment records are associated with the claims file.  While other claims are being remanded for additional development, including obtaining VA and private records, the Board notes that the Veteran has not reported current treatment for a psychiatric disorder.  In fact, during the April 2014 VA examination, VA treatment records noted no mental health concern in the primary care progress notes and the Veteran reported no consults to mental health specialty clinic.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims as to the issues not being remanded in the instant decision. 

The Veteran underwent a VA mental health examination in April 2014 to obtain medical evidence regarding the nature and etiology of the claimed depression and PTSD.  The Board finds the VA examination adequate for adjudication purposes.  The examination was performed by a medical professional based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination report is accurate and fully descriptive.  The Board finds that for these reasons, the Veteran has been afforded an adequate mental health examination.  While the Veteran did not receive a VA examination concerning the issue of service connection for weight gain, as this is not a disability that is subject to service connection, there is no need to remand for a VA examination and/or opinion.  See McLendon v. Nicholson, 
20 Vet. App. 79, 81-82 (2006).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

New and Material Evidence - Nasal Septoplasty

Generally, a claim which has been denied in a final unappealed rating decision or a rating decision that was appealed but was not perfected, may not be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Historically, the RO denied service connection for residuals of a nasal septoplasty in an October 1992 rating decision, and the Veteran was provided notice of this decision in November 1992.  The Veteran did not file a NOD; thus, this denial became final.  Since the prior final denial in October 1992, recent evidentiary submissions have included a November 2014 brief in which the Veteran advanced that the pre-existing nasal deformity was "re-injured" in a May 1982 in-service motor vehicle accident.  Such lay evidence indicates that any residuals of a nasal septoplasty may have been aggravated during service.

Having reviewed the evidentiary submissions since October 1992, the Board finds that new and material evidence to reopen service connection for residuals of a nasal septoplasty has been received.  The November 2014 lay statement indicates that a pre-existing nasal disability may have been aggravated during service and that service connection may be warranted. 

This evidence is new, in that it was not of record at the time of the prior final denial. It is also not cumulative and redundant of evidence already of record, and is material, as this statement suggests any current residuals of the nasal septoplasty may have been aggravated during service, which may warrant a grant of service connection.  Therefore, the claim is reopened. 

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a chronic disease under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the right and left knee disorder issues on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and a chronic disease become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Right and Left Knee Disorders

The Veteran asserts that currently diagnosed right and left knee disorders, to include arthritis, originated during active service.  The Veteran has reported experiencing "continuous" symptoms of right and left knee pain since service separation.  Initially, the Board finds that the Veteran is currently diagnosed with arthritis of both the right and left knees.  The report from a February 2013 VA knee examination reflects that the Veteran was diagnosed with degenerative or traumatic arthritis of both the left and right knees.

Next, the Board finds that the Veteran injured both knees in a motor vehicle accident during service.  Service treatment records reflect that the Veteran was involved in a motor vehicle accident during service in May 1982.  Under diagnosis, it was stated that the Veteran had a number of abrasions, contusions, and superficial lacerations.  It was specifically noted in the report that the Veteran's left knee was examined.  In a service treatment record dated two days later, it was noted that the Veteran had multiple abrasions on both legs.  Further, on multiple occasions over the past 20 years the Veteran has advanced having injured both knees in the accident.  Such evidence is sufficient to find that the Veteran injured both knees in a motor vehicle accident during service.

Finally, having reviewed all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms since service separation of arthritis of the right and left knees.  Outside of the service-connected right knee laceration, service treatment records and the Veteran's service separation examination are negative for any other right or left knee disorders.  Further, a VA examiner in a May 2014 opinion has opined that the currently diagnosed arthritis was more likely than not due to the natural aging process.  

In a November 1996 statement, the Veteran requested service connection for right and left knee disabilities related to the in-service motor vehicle accident.  The Veteran again related a left knee disability to the motor vehicle accident in a February 1999 statement.  Most recently, in a November 2014 brief, the Veteran's representative stated that the Veteran had advanced injuring both knees in the in-service motor vehicle accident.

An August 1992 private treatment record reflects that the Veteran sought treatment for what appears to be a right knee injury.  The Veteran advanced that the injury dated back to a motor vehicle accident during service in 1982.  In a corresponding private treatment record, it was noted that the Veteran had severe pain in the right knee.

A September 1996 private treatment record reflects that the Veteran sought treatment for bilateral knee pain "as a result of accidents in the military."  In an earlier August 1996 private treatment record, the Veteran was diagnosed with "internal derangement of the left knee due to military injuries, right knee injury from motor vehicle accident."  A July 1997 private medical record conveys that the Veteran was receiving continued left knee treatment.

The report from a November 2007 VA treatment record reflects that the Veteran advanced injuring both knees in a motor vehicle accident during service.  In a subsequent January 2008 VA treatment record, it was noted that the Veteran had advanced having pain in both knees that caused difficulty walking since the in-service motor vehicle accident.  

The Board notes that the evidence reflects that the Veteran was in a post-service motor vehicle accident in July 2008; however, there is no indication that either knee was injured in this accident.  As such, it cannot be said that this post-service accident is an intercurrent cause of the currently diagnosed right and left knee arthritis.

The Veteran was in a motor vehicle accident during service, which resulted in multiple leg contusions.  Private treatment records dating back to 1992 reflect that the Veteran has consistently sought treatment for right and left knee pain that he advances began soon after the in-service motor vehicle accident.  While a VA examiner has opined that the currently diagnosed arthritis is due to the natural aging process, in August 1996, much closer in time to service separation, a private physician related right and left knee disabilities back to in-service injuries.  Such evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of right and left knee disorders since service separation that was later diagnosed as arthritis of the right and left knees.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran began having bilateral knee pain soon after service, and experienced "continuous" symptoms since service separation of arthritis of the right and left knees.  As such, the criteria for presumptive service connection for arthritis of the right and left knees under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As service connection has been granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Finally, the Board notes that the evidence of record indicates that the Veteran may have other disabilities of the left and/or right knees.  Where a veteran is diagnosed with multiple knee disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the arthritis of the right and left knees from any other knee disorder, as the medical evidence of record has not made such differentiation.  As such, the Board has attributed all identified right and left knee disability symptomatology and functional impairment to the now service-connected arthritis of the left and right knees.  For this reason, the RO should consider all of the Veteran's right and left knee symptomatology and functional impairment when assigning initial disability ratings.  For these reasons, the Board need not consider whether service connection is also warranted for any other right or left knee disability.

Service Connection for Weight Gain

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for weight gain.  Weight gain is not a disability for VA purposes. 

Weight gain is a finding or symptom and not a disability in and of itself for which VA compensation benefits are payable.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. 282.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (although the Veteran is competent to describe symptoms of pain, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1131.  Weight gain is a finding that manifests itself only in examination and is not a disability for which service connection can be granted.  As such, service connection for weight gain is not warranted.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for weight gain.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

In a November 2014 brief, the Veteran advanced having depressive disorder caused by multiple physical disabilities, including the now service-connected right and left knee disabilities.   Further, in an April 2013 Statement in Support of Claim for Service Connection for PTSD, the Veteran conveyed having PTSD related to the in-service motor vehicle accident.

After a review of all the evidence of record, lay and medical, the Board finds that, although the Veteran was previously treated for depression a few years prior to the relevant period on appeal, the weight of the evidence demonstrates that the Veteran does not have a currently diagnosed mental health disability.

VA PTSD screenings conducted in May 2006 and March 2013 were negative for PTSD.  VA depression screenings were also negative in April 2007 and January 2009.  In an October 2007 VA treatment record, the Veteran advanced being depressed due to an "inability to exercise."

The Board notes that during the course of this appeal, including as reflected in a March 2013 VA treatment record, the Veteran's VA active problems list has regularly displayed two entries for depression.  The first often states "6. Depression; stable mood" while the second often states "11. Depression - no."  Such evidence supports a finding that, even if the Veteran was previously diagnosed with depression, during the relevant period on appeal, and for years beforehand, the Veteran did not have a current diagnosis of depression.

A VA mental health examination and opinion was obtained in April 2014.  Per the opinion report, the Veteran did not have any currently diagnosed mental health disorder.  It was noted that the Veteran had been briefly treated for depression in 2008.  In discussing mental health history, the Veteran denied having any mental health services prior to or during service, and the Veteran could not recall ever being diagnosed or treated for a mental health concern.

The VA examiner did note that VA treatment records reflect that the Veteran was prescribed bupropion in 2008 for depression.  At this time the Veteran had been complaining of impaired sleep and daytime sleepiness.  Later that summer the Veteran was diagnosed with sleep apnea and the use of bupropion was discontinued.  Progress notes from the Veteran's primary care physician from 2009 to 2013 indicated that there had been no depression and no other mental health concerns.

Upon examination the Veteran reported no anxiety other than worry about finances.  The Veteran also denied having depressed mood, but reported some irritability or overreaction to minor irritants.  The VA examiner opined that this was likely due to times of limited sleep from the sleep apnea.

At the conclusion of the examination the VA examiner opined that the Veteran did not have any currently diagnosed mental health disorder.  The Veteran's sleep problems were seen as arising from the sleep apnea and pain complaints, and did not appear to be related to a depressive disorder or other mental health diagnosis.  It was noted that, although the Veteran is understandably frustrated with his multiple medical problems, the report of psychological symptoms did not meet the criteria for a psychiatric diagnosis.  Other health care providers who had treated the Veteran for repeated appointments over time had also not diagnosed a mental disorder or prescribed psychoactive medication in the previous five years.

Recent VA and private treatment records do not reflect any treatment for a mental health disability, and the VA examiner at the April 2014 mental health examination specifically found, after a review of all the relevant evidence, that the Veteran never had a mental health disability.  Rather, the prominent symptoms appear to be related to the diagnosed sleep apnea and other painful disabilities.  The Board has given serious consideration to the Veteran's contention that he has a currently diagnosed mental health disability of depression and/or PTSD; however, he is a lay person and, under the facts of this case, does not have the requisite medical training or credentials to be able to render a competent medical diagnosis of depression and/or PTSD.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5   (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness); see also Waters v. Shinseki, 601 F.3d 1274, 1277 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  While the Veteran is competent to relate potential mental health symptoms, the evidence does not reflect that the Veteran has the specific medical knowledge and training to diagnose a specific mental health disability related to such symptoms.  

Because the preponderance of the evidence is against a finding of a current mental health disability, the claim must be denied, and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Based on the receipt of new and material evidence, the application to reopen a claim of service connection for residuals of a nasal septoplasty is granted.

Service connection for arthritis of the right knee is granted.

Service connection for arthritis of the left knee is granted.

Service connection for weight gain is denied.

Service connection for an acquired psychiatric disorder is denied.


REMAND

VA Examination Law and Regulation

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. at 81-82.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

Nasal Septoplasty

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).  Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

Evidence of record indicates that the nasal disorder leading to the in-service nasal septoplasty may have preexisted service; however, no nasal disability was noted on the November 1979 service entrance examination.  As such, the Board finds remand for a VA nasal examination and opinion is warranted to determine whether a nasal disability clearly and unmistakably preexisted service, and if so, whether such disability was clearly and unmistakably not aggravated by service.

Sleep Apnea and Sinus Disorder

The Veteran has advanced that sleep apnea and one or more sinus disorders are residuals of the in-service nasal septoplasty.  Further, the Veteran has also advanced that a sinus disorder may be related to the in-service motor vehicle accident.  As the Veteran has not yet received a nasal septoplasty examination and opinion, and as no opinion has been obtained concerning any link between a sinus disability and the in-service motor vehicle accident, remand for examination and opinion is warranted.

Disability of the Endocrine System & Erectile Dysfunction

VA and private treatment records reflect that the Veteran has one or more disabilities of the endocrine system.  During the course of this appeal the Veteran submitted medical articles indicating a potential link between brain injury and pituitary dysfunction.  Essentially, the Veteran has advanced that the in-service head injury caused by the motor vehicle accident may be the cause of one or more endocrine system disorders.  Considering the provided medical research, the Board finds remand warranted to obtain a VA medical opinion.  Further, the Veteran has advanced that erectile dysfunction may be caused by a disability of the endocrine system, and an opinion on this question is also needed.  

Back Disorder

In May 2014, VA obtained an opinion concerning whether any existing back disability was related to the in-service motor vehicle accident.  No examination was conducted.  Rather, the opinion was based off of the evidence of record.  In rendering a negative opinion, the VA examiner explained that the Veteran had "no current diagnosis of a back condition other than pain which is likely due to morbid obesity and deconditioning."  

The Board notes that past treatment records, including an August 1996 private treatment record, have diagnosed the Veteran with L4-5 degenerative disc disease (DDD).  As such, it is unclear to the Board why the VA examiner found that the Veteran had no diagnosed back disability other than pain; therefore, the Board finds remand necessary for a new VA back examination and opinion to determine whether the Veteran has any currently diagnosed back disability, including DDD, and whether such disability is related to service.

Scars

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

The Veteran last received a scar examination in June 2013.  Since the examination, VA has received various lay statements from the Veteran and representative that may indicate a worsening of one or more of the scar disabilities.  As such, the Board will remand for a new VA scar examination.   

Further, in the instant decision the Board grants service connection for arthritis of the left knee.  Per an October 1996 operative report, the left knee underwent an irrigation and debridement and lateral release.  Presumably, such surgery would have resulted in one or more scars, to which service connection would likely be warranted on a secondary basis.  As previous VA knee and scar examinations have not addressed left knee scaring, and as the Board must remand for a new VA scar examination, the Board will also remand to allow the VA examiner to address the extent of any left knee scaring resulting from any previous left knee treatment and/or surgery.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the AOJ should inquire as to whether there are any outstanding private treatment records concerning treatment of the disabilities on appeal.  Further, the AOJ should attempt to obtain any outstanding VA treatment records for the period from April 2015.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request information as to any private treatment received for any of the disabilities on appeal.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment records pertaining to the treatment of the disabilities on appeal, not already of record, for the period from April 2015.

3.  Schedule the appropriate VA examination(s).  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner(s) should provide the following opinions:

Nasal Septoplasty

a)  Identify any and all residual symptoms and disabilities stemming from the Veteran's in-service nasal septoplasty.

b)  Did a nasal disorder/defect that would eventually require an in-service nasal septoplasty "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty in February 1980?

c)  If a nasal disorder/defect "clearly and unmistakably" existed prior to service, was it "clearly and unmistakably" (obviously or manifestly) not aggravated by military service?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disability.  Further, in rendering this opinion, the VA examiner should address the May 1982 in-service motor vehicle accident in which the Veteran's head and face were injured.

d)  If the answer to either question above (b & c) is no, is it "at least as likely as not" (50 percent or greater probability) that any current residual disability and/or symptoms stemming from the nasal septoplasty was due to an in-service injury, event or disease, to include the May 1982 in-service motor vehicle accident in which the Veteran's head and face were injured?

Sleep Apnea

a)  Is it "at least as likely as not" (50 percent or greater probability) that the in-service nasal septoplasty caused the currently diagnosed sleep apnea?

b)  Is it "at least as likely as not" (50 percent or greater probability) that the in-service nasal septoplasty aggravated the currently diagnosed sleep apnea?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disability.  


Sinus Disorder

a)  Is it "at least as likely as not" (50 percent or greater probability) that any currently diagnosed sinus disorder was due to an in-service injury, event or disease, to include the May 1982 in-service motor vehicle accident in which the Veteran's head and face were injured?

b)  Is it "at least as likely as not" (50 percent or greater probability) that the in-service nasal septoplasty caused a currently diagnosed sinus disorder?

c)  Is it "at least as likely as not" (50 percent or greater probability) that the in-service nasal septoplasty aggravated a currently diagnosed sinus disorder?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disability.

Endocrine System

Is it "at least as likely as not" (50 percent or greater probability) that any currently diagnosed disorder of the endocrine system, to include pituitary adenoma, hyperprolactinemia, and hypogonadism, was due to an in-service injury, event or disease, to include the May 1982 in-service motor vehicle accident in which the Veteran's head and face were injured?

Erectile Dysfunction

a)  Is it "at least as likely as not" (50 percent or greater probability) that one or more currently diagnosed endocrine system disorders caused any erectile dysfunction?

b)  Is it "at least as likely as not" (50 percent or greater probability) that one or more currently diagnosed endocrine system disorders aggravated any erectile dysfunction?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disability.

Back Disorder

a)  Identify any and all currently diagnosed back disorders.  If the VA examiner finds that the Veteran has no back disorders other than pain, the VA examiner should address the private treatment records from 1996 indicating that the Veteran previously had DDD of the lumbar spine.

b)  Is it "at least as likely as not" (50 percent or greater probability) that any currently diagnosed back disorder was due to an in-service injury, event or disease, to include the May 1982 in-service motor vehicle accident?

Scars

The examiner should evaluate any and all right knee, left knee, and left thigh scarring and assess the current severity of the disability.  In addition to conducting regular testing, the examiner should identify and numerate any and all scars in these areas and opine as to whether such scars are linear, superficial, deep, painful, unstable, and/or exhibit any other disabling effects.  Further, the examiner should address whether any left knee scaring was the result of prior knee surgery.

If any left knee scars are identified but not found to be related to a previous left knee surgery, the VA examiner should opine as to whether such left knee scars were due to an in-service injury, event or disease, to include the May 1982 in-service motor vehicle accident.

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


